PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2547



AARON ROSS,

                 Plaintiff – Appellant,

           v.

WAYNE A. EARLY; MAYOR AND CITY              COUNCIL   OF   BALTIMORE;
BALTIMORE CITY POLICE DEPARTMENT,

                 Defendants – Appellees,

           and

RONALD FARLEY; GEORGE NILSON, In His Individual Capacity and
Official Capacities as City Solicitor for the Mayor and City
Council of Baltimore; ELENA DIPIETRO, In Her Individual and
Official Capacities as Chief Solicitor for the Mayor and
City Council of Baltimore; LINDA BARCLAY, In Her Individual
Capacity as former Chief Solicitor for the Mayor and City
and City Council of Baltimore; FREDERICK H. BEALEFELD, III,
In His Individual Capacity and His Official Capacity as
Commissioner of the Baltimore City Police Department,

                 Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:09-cv-03255-JFM)


Argued:   October 29, 2013                      Decided:    March 5, 2014


Before KEENAN, WYNN, and THACKER, Circuit Judges.


                                    1
Affirmed by published opinion. Judge Thacker wrote the opinion,
in which Judge Keenan joined.   Judge Wynn wrote a dissenting
opinion.


ARGUED: Sean Robert Day, LAW OFFICE OF SEAN R. DAY, Greenbelt,
Maryland, for Appellant.   Barron Stroud, Jr., STROUD & PRIEST,
LLC, Baltimore, Maryland; Steven John Potter, BALTIMORE CITY LAW
DEPARTMENT, Baltimore, Maryland, for Appellees.       ON BRIEF:
George Nilson, Glenn T. Marrow, BALTIMORE CITY LAW DEPARTMENT,
Baltimore, Maryland, for Appellees Mayor and City Council of
Baltimore and Baltimore City Police Department.




                               2
THACKER, Circuit Judge:

            Appellant Aaron Ross (“Appellant”) brought this action

challenging his March 12, 2008 and March 25, 2009 arrests for

refusing to obey Baltimore City Police Officer Wayne Early’s

(“Officer Early”) repeated orders to confine his leafleting to

the area designated for protest activities outside the First

Mariner     Arena    (the     “Arena”)        in    Baltimore,       Maryland.         The

designated protest area was defined by a written policy (the

“Policy”)     of     the     Mayor      and        City    Council     of     Baltimore

(collectively,       the     “City”)     and        the    Baltimore    City      Police

Department (“BCPD”).           Appellant claims the Policy is facially

unconstitutional        as    an     invalid         time,    place,        and   manner

restriction on First Amendment activity, and that Officer Early

violated    his     state    and   federal         rights.     The    district     court

granted summary judgment against Appellant on all claims.                               We

hold, as did the district court, that the Policy is facially

valid under the First Amendment as a reasonable time, place, and

manner    restriction,       and   we    find       no    reversible    error     as    to

Appellant’s remaining claims.            Accordingly, we affirm.

                                          I.

                                          A.

            The Arena is a large sports and entertainment venue

located in downtown Baltimore.                Due to its central location and

the thirteen Mass Transit Administration (“MTA”) bus routes that

                                          3
discharge       passengers        in   the     area,    the   sidewalks        and    streets

adjacent       to   the    Arena,      i.e.,     West    Baltimore      Street,       Hopkins

Place, West Lombard Street, and South Howard Street, regularly

experience heavy pedestrian and automotive traffic.                                  This is

particularly so between 6:30 and 7:30 p.m. on weekdays, when

approximately         50    MTA     buses      make     stops     on    the    surrounding

streets.

               Once    a   year,       the    City      leases    the     Arena      to   Feld

Entertainment for performances of the Ringling Brothers Barnum

and     Bailey        Circus      (the       “Circus”).           These       performances,

ordinarily held in late March, attract large crowds.                                  Between

seven    and    ten    thousand        patrons      attend    the   7:30      p.m.    weekday

shows, and putative attendees begin to gather outside of the

Arena’s main entrance, located on the corner of West Baltimore

Street and Hopkins Place, at 6:00 p.m.                           The performances also

draw a number of animal welfare activists, such as Appellant,

who object to the Circus’s treatment of animals.                                During the

Circus’s       run,    these      annual      demonstrators         engage     in     various

protest     activities,           including         sign-holding,         chanting,       and

leafleting, on the sidewalks contiguous to the Arena.                                Prior to




                                                4
2004,       the     City    had     no    official     policy       restricting        the

demonstrators’ access to the relevant streets. 1

                 On March 12, 2003, the City, on the recommendation of

Linda       Barclay      (“Barclay”),     then   Chief      of    the    Legal   Counsel

Division in the City’s Law Department, issued a permit to People

for the Ethical Treatment of Animals (“PETA”) to park a media

truck on the West Baltimore side of the Arena prior to that

night’s Circus performance.                 Although PETA complied with the

terms       of    its    permit,    the    position    of    the    truck      seriously

obstructed the flow of traffic and caused several MTA buses to

double park.            Bus passengers and circus patrons overflowed from

the sidewalk into the street, and BCPD and MTA officers were

called to the scene to sort out the stalled traffic pattern and

disperse the crowd.

                 Subsequent    to   this    incident,       Officer      Early   and    at

least one other BCPD officer sought advice from Barclay as to

constitutionally           permissible      ways     for    BCPD        to   manage    the

potential disruption to pedestrian and automotive traffic caused

by protesters during Circus performances.                        In response to this

request, on March 10, 2004, Barclay issued the Policy, an e-mail

        1
       On March 13, 2003, Peter Saar, then acting Chief Legal
Counsel for the BCPD, advised Officer Early that “the entire
sidewalk” was available for demonstrators.         J.A.     166.
Citations to the “J.A.” refer to the Joint Appendix filed by the
parties in this appeal.



                                             5
to    various   City   and    BPCD   personnel,   setting   forth   certain

limitations on the location of sidewalk demonstrators prior to

Circus performances. 2       Noting the implementation of this plan had

“worked well,” the Law Department has since reissued the Policy

by e-mail, with minor revisions, for each year of the Circus.

J.A. 197-199.     As last revised in 2006, the Policy provides:

      1.   East Side of the Arena (Hopkins Place) – Any
      protestors will be asked to move to the sidewalk
      between the Arena and Hopkins Place.  This will help
      alleviate   any  congestion  problems at   the  main
      entrance. 3

      2.   North Side of the Arena ([West] Baltimore Street)
      – Any protestors will be directed to stay within the
      brick area of the sidewalk, approximately 13 feet wide
      between the curb and the middle of the sidewalk. This
      provides the remainder closer to the building for foot
      traffic to access Baltimore Street and main entrances.

      3.   West Side of Arena (Howard Street) – Any
      protestors will be asked to remain on the corner of
      Howard and Baltimore Streets or to move to the middle
      of the block south of the Howard Street entrance.
      This will allow sufficient room for attendees to
      access the Arena from the Howard Street entrance.

Id.       The Policy further directs police officers to issue at

least two verbal warnings prior to making any arrest for failure

to obey a lawful order.         See id.; see also Md. Code Ann., Crim.

      2
       The parties have stipulated that the e-mails “constitute[]
a policy of the Mayor and City Council of Baltimore and the
Baltimore City Police Department[.]” J.A. 156.
      3
       Feld Entertainment parks large trailers on the Hopkins
Place plaza during the pendency of the Circus.  See J.A. 214,
240.



                                       6
Law § 10–201(c)(3) (a person who “willfully fail[s] to obey a

reasonable and lawful order that a law enforcement officer makes

to prevent a disturbance to the public peace” is guilty of a

misdemeanor).

             On March 12, 2008, and March 25, 2009, Appellant was

leafleting within the prohibited area outside the Arena’s West

Baltimore    Street    entrance.          On       each    occasion,       Officer    Early

repeatedly warned Appellant to move to the designated area and,

when   he   refused,   arrested         him       for    failing   to   obey     a   lawful

order.      Appellant subsequently filed suit, alleging common law

and constitutional torts against Officer Early as well as claims

pursuant to 42 U.S.C. § 1983 against the City, BCPD, and other

government     officials     for        violating          his     First     and     Fourth

Amendment rights.

                                          B.

             The   lengthy    procedural                history    of   this       case   is

thoroughly     discussed     in    the        district       court’s     two    published

opinions,      Ross v. Early, 758 F. Supp. 2d 313 (D. Md. 2010)

(“Ross I”) and Ross v. Early, 899 F. Supp. 2d 415 (D. Md. 2012)

(“Ross II”), and we limit ourselves to summarizing the relevant

portions of the orders currently on appeal.

             On December 8, 2010, the district court denied the

parties’     cross-motions        for    summary          judgment      on     Appellant’s

facial challenge to the Policy.                   See Ross I, 758 F. Supp. 2d at

                                              7
319-25.        Specifically,         the        court     determined         the      level    of

scrutiny applicable to the Policy turned on a disputed question

of   material    fact,       i.e.,   whether           the     Policy      “was    of    general

application,” like an ordinance, or “specifically targeted to

circus and animal welfare protestors,” like an injunction.                                     Id.

at   323.       The    court    reasoned             that,     if    the     Policy      was   an

ordinance-like        restriction          on        speech,     intermediate            scrutiny

would apply and the Policy would be upheld.                           Id. at 323-25; see

Ward v. Rock Against Racism, 491 U.S. 781, 798-99 (1989) (for

purposes of intermediate scrutiny, a time, place, and manner

restriction     on    speech    is    narrowly          tailored        “‘so      long    as   the

. . . regulation promotes a substantial government interest that

would be achieved less effectively absent the regulation,’” and

it need not be “the least restrictive or least intrusive means”

of   serving    the     government’s            significant          interests        (citation

omitted)).       If,     however,      the          Policy     was    an     injunction-like

restriction on speech, heightened scrutiny would apply and the

Policy would fail.             Ross I, 758 F. Supp. 2d at 323-25; see

Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994)

(for purposes of heightened scrutiny, a time, place, and manner

restriction     in     the    form    of        an    injunction        is     only      narrowly

tailored if “the challenged provisions of the injunction burden

no more speech than necessary to serve a significant government

interest”).      The ultimate resolution of this question, the court

                                                8
ruled, was a matter for the jury.                 Ross I, 758 F. Supp. 2d at

323.

               Thereafter, on September 25, 2012, the court granted

Officer Early’s motion for summary judgment as to the claims

against him in his individual capacity.                     See Ross II, 899 F.

Supp. 2d at 425-32.             With respect to Appellant’s claims that

Officer Early violated his First and Fourth Amendment rights

under 42 U.S.C. § 1983, the court concluded that, irrespective

of the Policy’s constitutionality, Officer Early was entitled to

qualified       immunity    because       he    had     not     violated       any     of

Appellant’s “clearly established” constitutional rights.                         Id. at

428-29.        As for Appellant’s state law claims for false arrest

and false imprisonment, the court concluded that Appellant had

failed to demonstrate the absence of legal justification for his

arrest and detention, a necessary predicate for sustaining such

claims.    Id. at 430-31.

               Faced with an imminent jury trial that would determine

the    level    of   scrutiny     applicable    to    the     Policy,    the    parties

entered into a stipulation agreeing the Policy “was generally

applicable toward all expressive activity” and “was not targeted

. . . toward restricting the activities of circus and animal

welfare street protesters specifically.”                    J.A. 156.          With the

only    remaining     factual      dispute     thus    resolved,        the    district

court,    consistent       with     its   prior       orders,     determined         that

                                          9
intermediate scrutiny was the proper standard against which to

measure Appellant’s facial challenge.                       It thus entered judgment

in    favor    of   the     City   and     BCPD,      upholding      the    Policy      as   a

reasonable      time,     place,     and    manner      restriction         on   protected

speech.       See id. at 58.

               On appeal, Appellant accepts intermediate scrutiny as

the    applicable       standard     of     review      and    challenges        only    the

district court’s determination that, under that standard, the

Policy is facially constitutional as a reasonable time, place,

and manner restriction on speech.                      He further challenges the

district court’s grant of qualified immunity to Officer Early

and its dismissal of his state law claims in Ross II.

                                         II.

               We   review    a    district         court   order    granting     summary

judgment       de   novo,    viewing       the      evidence    in    the    light      most

favorable to the non-moving party.                    See Lansdowne on the Potomac

Homeowners Ass’n, Inc. v. OpenBand at Lansdowne, LLC, 713 F.3d

187, 195 (4th Cir. 2013).             The City bears the burden of showing

the Policy satisfies the applicable level of scrutiny.                            See Bd.

of Trustees of State Univ. of N.Y. v. Fox, 492 U.S. 469, 480

(1989).

                                           III.

               We first address Appellant’s facial challenge to the

Policy as an improper time, place, and manner restriction on

                                               10
protected speech.            Applying intermediate scrutiny, we conclude

the Policy is facially valid under the First Amendment.

                                             A.

               We   apply     the    time,    place,      and    manner      doctrine      to

determine      whether      restrictions       placed     on    protected         speech   in

public    fora      violate    the    First    Amendment.            See    Ward    v.   Rock

Against Racism, 491 U.S. 781, 791 (1989); Clatterbuck v. City of

Charlottesville, 708 F.3d 549, 555 (4th Cir. 2013).                              Here, it is

undisputed that the Policy regulates protected speech, applies

to public sidewalks that serve as traditional public fora, and

is   content-neutral          in     that     it    may    be     “justified         without

reference to the content of the regulated speech.”                                 Clark v.

Cmty.    for     Creative     Non-Violence,         468    U.S.      288,    293     (1984).

Consequently,        the    Policy    will     be   upheld      if   it     is    “‘narrowly

tailored to serve a significant governmental interest, and . . .

leave[s] open ample alternative channels for communication of

the information.’”            Ward, 491 U.S. at 791 (quoting Clark, 468

U.S. at 293).

               Before      undertaking       this   analysis,        however,       we   must

determine the appropriate scope of our narrow tailoring inquiry.

Our dissenting colleague would reject the intermediate standard

articulated in Ward in favor of the heightened requirements set

forth in Madsen v. Women’s Health Ctr., Inc., 512 U.S. 753, 765

(1994).    We look to both Ward and Madsen to guide our inquiry.

                                             11
               Under     Ward     and     its       progeny,      a     content-neutral

regulation directed at the time, place, or manner of protected

speech    is    ordinarily       subject      to    intermediate       scrutiny.        See

Ward, 491 U.S. at 791.             A regulation is narrowly tailored under

this standard if it “‘promotes a substantial government interest

that would be achieved less effectively absent the regulation’”

and does not “burden substantially more speech than is necessary

to further the government’s legitimate interests.”                            Id. at 799

(quoting United States v. Albertini, 472 U.S. 675, 689 (1985)).

In this vein, the regulation need not be “the least restrictive

or     least        intrusive     means”       of     serving     the      government’s

significant interests.           Id. at 798-99.

               Where such a regulation takes the form of a court-

issued    injunction,       however,      the      Supreme   Court      has   determined

that the “standard time, place, and manner analysis” set forth

in Ward “is not sufficiently rigorous.”                         Madsen, 512 U.S. at

765.       Noting        that    “generally         applicable        statute[s]”       are

inexorably       analyzed       under    Ward,      the   Court       identified    three

“obvious       differences”       between          ordinances     and    court-ordered

injunctions that, in its view, compelled a heightened tailoring

standard for the latter.            512 U.S. at 764.            First, “[o]rdinances

represent       a    legislative        choice      regarding     the    promotion       of

particular societal interests,” while injunctions “are remedies

imposed     for        violations       (or     threatened       violations)       of     a

                                              12
legislative or judicial decree.”                        Id. at 764 (citation omitted).

Second, injunctions bind only the parties in a particular case,

not   the   public          at    large,     and        thus   “carry      greater          risks   of

censorship          and     discriminatory              application        than        do     general

ordinances.”          Id.         Third, injunctions are only warranted when

the party to be enjoined has engaged or threatened to engage in

impermissible            activity,      and        as       such,       injunctions         “can    be

tailored by a trial judge to afford more precise relief than a

statute[.]”          Id. at 765 (citation omitted).                        These differences,

the     Court       reasoned,        call     for       a    “somewhat         more     stringent”

application         of     the    narrow      tailoring         test      in     the    injunction

context.        Id.       It thus adopted a heightened scrutiny standard,

requiring       that       “the    challenged           provisions        of     the    injunction

burden    no    more        speech    than    necessary            to    serve    a    significant

government interest.”              Id. (citation omitted).

               In     the    dissent’s        view,         Ward    and    Madsen       present      a

binary choice that must be resolved at the forefront of any

litigation       involving         restrictions             that    are    neither          generally

applicable statutes nor injunctions.                               The reviewing court, in

other    words,       is     charged        with    “conduct[ing]           a    fact-intensive

inquiry to determine whether the restriction is more like an

ordinance or more like an injunction” prior to selecting the

appropriate level of scrutiny.                      Post at 8-9.           Extrapolating from

this principle, the dissent posits that the Policy more closely

                                                   13
resembles       an     injunction        than     an    ordinance     because        it    (1)

involved        no    legislative         choice       and     (2)   is     not   publicly

available.           See id. at 13-14.                Thus, the dissent concludes,

heightened scrutiny must apply.

             The       dissent’s         threshold       premise,         although        well-

reasoned, stands on uncertain legal ground.                          Our court has not

yet expanded Madsen’s rationale beyond the borders of court-

issued injunctions.                Indeed, the Third Circuit is, to date, the

only appellate court to have explicitly done so.                             See McTernan

v. City of York, 564 F.3d 636, 654–55 (3d Cir. 2009) (applying

heightened scrutiny to a targeted and ad hoc “police directive,

issued     by    officers          in    the    field”);       see   also    Huminski        v.

Corsones, 386 F.3d 116, 155 (2d Cir. 2004) (citing Madsen with

approval        in     analyzing         the     reasonableness        of     a   targeted

government restriction, issued by court security personnel to a

single   protester,           in    a   nonpublic      forum).       In     contrast,       the

overwhelming majority of our sister circuits have, post-Madsen,

simply continued to analyze a wide variety of non-legislative

governmental          action,       neither     ordinance      nor   injunction,          under

intermediate scrutiny.                  See, e.g., Marcavage v. City of N.Y.,

689   F.3d      98,    101,    106      (2d    Cir.    2012)   (policy      instituted       by

police); Milestone v. City of Monroe, Wis., 665 F.3d 774, 782-84

(7th Cir. 2011) (city policy in the form of a senior center’s

code of conduct); Marcavage v. City of Chicago, 659 F.3d 626,

                                                14
630-31 (7th Cir. 2011) (ad hoc oral police directives issued by

officers in the field); Saieg v. City of Dearborn, 641 F.3d 727,

730-31, 738-39 (6th Cir. 2011) (policy instituted by police);

Faustin v. City and Cnty. of Denver, Colo., 423 F.3d 1192, 1196-

97, 1200-01 (10th Cir. 2005) (unwritten city policy); Menotti v.

City of Seattle, 409 F.3d 1113, 1124-25, 1131-37 (9th Cir. 2005)

(executive order issued during civil emergency); Hobbs v. County

of   Westchester,      397    F.3d    133,     148-50   (2d    Cir.      2005)    (county

policy in the form of an executive order); Potts v. City of

Lafayette, Ind., 121 F.3d 1106, 1109, 1111-12 (7th Cir. 1997)

(“operations order” drafted by police captain); Int’l Caucus of

Labor Comms. v. City of Montgomery, 111 F.3d 1548, 1150, 1151-52

(11th Cir. 1997) (city policy “in the form of a letter from the

City Attorney”).

              The dissent distinguishes these cases on the grounds

that   they    involve       “legislative      delegation[s]        of    policymaking

authority,” “one-of-a-kind security situation[s],” or “obvious

actual notice of the speech restriction.”                     Post at 14-15.           The

import   of    these      purported     distinctions      is    less      than     clear.

Regardless of how these cases are categorized, they demonstrate

that Madsen has rarely come into play outside of the injunction

context,      even   in      the     limited     universe      of     non-legislative

actions.       Indeed,     to   the    extent    these   distinctions            are   even

relevant, we observe that the instant case falls squarely within

                                          15
the     dissent’s   “obvious     and    actual      notice”     category       –-    in

addition to the fact that the Policy has been publicly enforced

since 2004, the videos of Appellant’s arrests demonstrate that

the police officers repeatedly advised the protestors (1) where

they were permitted to demonstrate; (2) that the City had a

“law”     proscribing      expressive    activities        to   certain       defined

areas; and (3) that they should call the Law Department if they

wanted more information.         Cf. Faustin, 423 F.3d at 1195 (police

officers    asked   protestor     to    leave     and/or    remove      her    banner

pursuant    to   unwritten     city    policy);         Int’l   Caucus    of    Labor

Comms., 111 F.3d at 1549 (police officers repeatedly ordered a

group to cease distributing literature from tables, the group

wrote a letter to the city, and the city replied by detailing

its unwritten policy banning such tables); Potts, 121 F.3d at

1997 (policy banning “weapons” posted on signs at rally entry

point).

            In   any    event,   we    need   not   definitely       resolve        this

issue for the purposes of this appeal.                  Critically, the parties

have stipulated that the Policy is “generally applicable” and

not “targeted . . . toward restricting the activities of circus

and animal welfare street protestors specifically.”                      J.A. 156.

As set forth in detail by the district court, the injunction-

specific concerns warranting heightened scrutiny identified in

Madsen    are    largely    inapposite       in   the    context   of     generally

                                        16
applicable municipal policies.             See, e.g., Madsen, 512 U.S. at

764 (“‘[T]here is no more effective practical guaranty against

arbitrary and unreasonable government than to require that the

principles of law which officials would impose upon a minority

must be imposed generally.’” (quoting Ry. Express Agency, Inc.

v. New York, 336 U.S. 106, 112–13 (1949))).                  Consequently, even

if we were to accept the dissent’s initial premise, we would

nonetheless conclude the Policy is not subject to heightened

scrutiny.

                Although we share the dissent’s concerns with respect

to the Policy’s non-legislative origins, we do not find these

concerns to be dispositive.               The Policy may not represent “a

legislative choice,”          Madsen, 512 U.S. at 764, but this fact,

standing alone, does not create an injunction-like restriction

on speech.        See, e.g., ante at 14-15.            Similarly, the remainder

of   the   dissent’s     concerns    –-    the   procedures       surrounding   the

Policy’s promulgation and distribution, its allegedly “secret”

nature     –-    are   more   like   bygone      due    process    and   vagueness

challenges than reasons to apply heightened scrutiny.                    We should

not rush to declare a new rule of constitutional law simply




                                          17
because we would have preferred that Appellant plead a different

case. 4

            In    short,    the    parties   have    stipulated      to    a   set   of

facts warranting the application of intermediate scrutiny, and

it is under that rubric we proceed.                   We must thus determine

whether, under the principles set forth in Ward, the Policy is

“‘narrowly       tailored     to     serve    a     significant       governmental

interest, and . . . leave[s] open ample alternative channels for

communication of the information.’”                 491 U.S. at 791 (quoting

Clark, 468 U.S. at 293).

                                        1.

            We    begin      by     addressing      whether    the        Policy      is

“‘narrowly       tailored     to     serve    a     significant       governmental

interest[.]’”      Ward, 491 U.S. at 791 (quoting Clark, 468 U.S. at

293).     A regulation is narrowly tailored if it (a) “‘promotes a

substantial      government       interest   that    would    be   achieved        less

effectively absent the regulation,’” and (b) does not “burden

substantially      more     speech   than    is   necessary    to     further        the




      4
       For similar reasons, the dissent’s concern that our ruling
will provide municipal governments with the incentive to
“develop and enforce speech-restrictive ‘Policies’ without
having to provide even a whisper of advance notice” is overblown
–- the promulgation of such policies would be subject to the
same due process and vagueness challenges that Appellant could
have, but did not, raise here. Post at 16.



                                        18
government’s      legitimate       interests.”       Id.    at    799    (citation

omitted).       We consider each of these elements in turn.

                                           a.

              In order to meet its burden under the first prong of

the narrow tailoring requirement, the City must demonstrate that

the    Policy    “‘promotes    a   substantial     government      interest        that

would    be   achieved   less      effectively     absent   the     regulation.’”

Ward, 491 U.S. at 799 (citation omitted).                   The City’s express

purpose in creating the Policy was to reasonably accommodate

both    circus    protesters       and    circus   attendees     while       ensuring

protesters “(a) do not block pedestrian movement; (b) do not

block   entrances,    exits     or   handicapped     ramps;      and   (c)    do   not

otherwise create a public safety hazard.”             J.A. 167.

              Our jurisprudence makes clear that a city’s interest

“‘in maintaining the safety, order, and accessibility of its

streets and sidewalks’” is sufficient to justify a time, place,

and manner regulation.          Green v. City Of Raleigh, 523 F.3d 293,

301 (4th Cir. 2008) (quoting Cox v. City of Charleston, 416 F.3d

281, 284 (4th Cir. 2005)).               Indeed, as described by the Supreme

Court, “municipal authorities, as trustees for the public, have

the duty to keep their communities’ streets open and available

for the movement of people and property, the primary purpose to

which the streets are dedicated.”               Schneider v. State of N.J.,

308 U.S. 147, 160 (1939).                On this strength of authority, we

                                           19
have little trouble concluding the City’s asserted interest in

maintaining the flow of pedestrian traffic and ensuring public

safety qualifies as “substantial.”

                 This conclusion does not end our inquiry, however, as

it is not enough for the City to identify an interest that is

significant in the abstract.              See Turner Broad. Sys., Inc. v.

FCC, 512 U.S. 622, 664 (1994) (“That the Government’s asserted

interests are important in the abstract does not mean, however,

that       the     [challenged     law]   will        in   fact   advance   those

interests.”). 5        Rather, the City must demonstrate the Policy

“materially        advances   an   important     or    substantial   interest   by

redressing past harms or preventing future ones.”                      Satellite

Broad. & Commc’ns Ass’n v. FCC, 275 F.3d 337, 356 (4th Cir.

2001).       Although we do not require the government to present a

panoply of empirical evidence in order to satisfy this standard,

cf. United States v. Carter, 669 F.3d 411, 418 (4th Cir. 2012)

(“[T]he Constitution does not mandate a specific method by which

the government must satisfy its burden under heightened judicial

scrutiny.”), it must nonetheless make some evidentiary showing

       5
        Although Turner involved expressive conduct evaluated
under the test set forth in United States v. O’Brien, 391 U.S.
367, 377 (1968), we have recognized “the O'Brien test is
‘little, if any, different from the standard applied to time,
place, or manner restrictions.’”     American Legion Post 7 of
Durham, N.C. v. City of Durham, 239 F.3d 601, 609 n.9 (4th Cir.
2001) (quoting Clark, 468 U.S. at 298).



                                          20
that the recited harms are “‘real, not merely conjectural,’” and

that   the    Policy     “‘alleviate[s]          these   harms     in    a     direct      and

material     way.’”       Satellite       Broad.,    275    F.3d    at    356       (quoting

Turner, 512 U.S. at 664); see also Marcavage, 689 F.3d at 105

(where    the    government      interest        involves       reducing       a    risk   to

public safety, it must show “the risk . . . is substantial and

real instead of merely symbolic” (internal quotation marks and

citation omitted)).

             With these principles in mind, we are satisfied the

City has adequately demonstrated that the presence of protestors

on the relevant sidewalks presents a plausible threat to the

orderly flow of pedestrian traffic and, concomitantly, public

safety.      In reaching this conclusion, we emphasize that the City

is   “entitled      to   advance    its     interests      by    arguments         based   on

appeals to common sense and logic,” Multimedia Publ’g Co. of S.

Carolina, Inc. v. Greenville-Spartanburg Airport, 991 F.2d 154,

160 (4th Cir. 1993), particularly where, as here, the burden on

speech is relatively small.                See Bl(a)ck Tea Soc’y v. City Of

Boston, 378 F.3d 8, 14 (1st Cir. 2004) (“[H]eavier burdens on

speech must, in general, be justified by more cogent evidentiary

predicates.”).

             The    undisputed      evidence       reveals      that     the       sidewalks

surrounding        the   Arena     suffer    from    severe        congestion        during

performances of the Circus and that, at least once -- in the

                                            21
year preceding the issuance of the Policy -- the presence of

protestors caused a significant safety hazard.                  Inasmuch as the

Policy carves out a passageway dedicated to pedestrian movement,

it materially reduces the risks the City intends to prevent.

The Policy thus promotes the City’s significant interest in a

manner   “‘that    would    be    achieved      less   effectively     absent   the

regulation.’”     Ward, 491 U.S. at 799 (citation omitted). 6

                                          b.

           Next,    we     must     ask    whether     the   Policy    “burden[s]

substantially     more     speech    than      is   necessary   to    further   the

government’s legitimate interests.”                 Ward, 491 U.S. at 799.       To

satisfy this standard, the City need not regulate using “the

least restrictive or least intrusive means” available to achieve

its goals.      Id. at 798.          Put differently, “[s]o long as the

means chosen are not substantially broader than necessary to

     6
       Appellant devotes much of his brief to the argument that
the City’s interest is illusory because “there is nothing in the
record to suggest that they were remedying an actual threat
leafletting [sic] poses to a significant government interest.”
Appellant’s Br. 28 (emphasis supplied). Appellant misapprehends
the applicable standard. The interest served by the Policy must
be judged “on the relation it bears to the overall problem the
government seeks to correct, not on the extent to which it
furthers the government’s interests in an individual case.”
Ward, 491 U.S. at 801 (emphasis supplied); see also Albertini,
472 U.S. at 688 (“The First Amendment does not bar application
of a neutral regulation that incidentally burdens speech merely
because a party contends that allowing an exception in the
particular   case   will  not   threaten   important  government
interests.”).



                                          22
achieve the government’s interest . . . the regulation will not

be   invalid    simply        because     a     court    concludes    that       the

government’s interest could be adequately served by some less-

speech-restrictive alternative.”              Id. at 800.

          The    Policy        restricts        the     protestors    to        three

designated areas adjacent to the Arena, i.e., the outer half of

West Baltimore Street’s 29-foot sidewalk, a designated portion

of Howard Street’s 15-foot sidewalk, and the sidewalk directly

across from the Hopkins Place plaza.                  The Policy is limited in

both scope and duration, setting aside dedicated channels for

pedestrian traffic on the relevant streets in order to promote

the safety, order, and accessibility of its sidewalks during the

pendency of a heavily attended event.                 On its face, the Policy

does no more than “target[] and eliminate[] . . . the exact

source of the ‘evil’ it seeks to remedy.”                   Frisby v. Schultz,

487 U.S. 474, 485 (1988) (citation omitted).

          Appellant      nonetheless          contends    the   Policy     is     not

narrowly tailored because a number of “obvious” and “feasible”

alternatives exist that would permit more speech.                    Appellant’s

Br. 36; see City of Cincinnati v. Discovery Network, Inc., 507

U.S. 410, 418 n.13 (1993) (“numerous and obvious less-burdensome

alternatives”   are      “a    relevant       consideration     in   determining

whether the ‘fit’ between ends and means is reasonable”).                         He

presents a lengthy list of proposed alternatives, ranging from

                                        23
“leaving       things     be”       to    implementing         a    system      of    “pro-rated”

leafleting slots for individual protestors.                               Appellant’s Br. 36.

Many   of    Appellant’s            suggestions        are     vague      and    would       require

significant        effort       in       implementation           and   enforcement          –-   the

“obviousness” and “feasibility” of such alternatives is subject

to   debate.         In       any    event,       even       if    such     alternatives          are

plausible, they do not alter our conclusion that the Policy does

not burden substantially more speech than necessary.                                       See Ward,

491 U.S. at 797 (“[R]estrictions on the time, place, or manner

of protected speech are not invalid simply because there is some

imaginable alternative that might be less burdensome on speech.”

(internal quotation marks and citation omitted)).

                 Appellant also posits the theory that the Policy is

required to have a “small group exception” exempting a small

number      of    persons,      presumably         leafleters,            from       its    purview.

Appellant’s Rep. Br. 9.                    In support of this bold assertion, he

relies    on      Cox,   in     which      we   held     the       lack    of    a    small    group

exception rendered unconstitutional a city’s policy requiring a

permit for any gathering on public streets or sidewalks.                                          416

F.3d at 285-86.           Inasmuch as Cox involved an exceedingly broad

prior restraint, burdened by a “heavy presumption against its

constitutional validity,” Bantam Books, Inc. v. Sullivan, 372

U.S. 58, 70 (1963), it has limited applicability to this case.

Indeed,     in     striking         down    the    permit         requirement         as    facially

                                                  24
unconstitutional for lack of a “small group” exception, Cox went

on to identify a number of less restrictive means to achieve the

city’s objective -- including “ordinances that ‘regulate only

the volume, location, or duration of [protected] expression,’

rather than subjecting all speech to a permit requirement.”                         416

F.3d   at    286   (citation       omitted).       Faced    with   such       clearly

distinguishable authority, we can find no basis for importing

the “small group” exception into the standard time, place, and

manner context.

             For   all     these    reasons,     we    conclude    the    Policy’s

limited proscription on the locale of expressive activities is

narrowly tailored to address threats to sidewalk congestion and

public safety.

                                        c.

             We close our narrow tailoring discussion by addressing

a concern raised by the dissent.             In its view, we have neglected

to address an essential element of the narrow tailoring inquiry,

i.e., “whether the restriction operates ‘in such a manner that a

substantial portion of the burden on speech does not serve to

advance [the government’s] goals.’”                Post at 17 (alteration in

original) (quoting Ward, 491 U.S. at 799).                 Measuring the Policy

against     this   test,    the    dissent     contends,    reveals      it    to    be

fatally     underinclusive         because   the      “secret   nature        of    the

restrictions” undermines the City’s goals.               Id. at 19.

                                        25
            The   dissent   derives   its   test   for   underinclusiveness

from the following passage in Ward:

      To be sure, th[e] [narrow tailoring] standard does not
      mean that a time, place, or manner regulation may
      burden substantially more speech than is necessary to
      further   the    government’s   legitimate   interests.
      Government may not regulate expression in such a
      manner that a substantial portion of the burden on
      speech does not serve to advance its goals. So long as
      the means chosen are not substantially broader than
      necessary   to  achieve   the   government’s  interest,
      however, the regulation will not be invalid simply
      because a court concludes that the government’s
      interest could be adequately served by some less-
      speech-restrictive alternative.

Ward,     491   U.S.   at   799–800    (emphasis     supplied)     (internal

citations and footnote omitted); see also post at 17. 7                  The

emphasized passage bears no obvious relationship to the concept

of underinclusiveness.       More to the point, we are aware of no

authority, and the dissent has cited none, that supports its

particular iteration of the narrow tailoring test.               See post at

17.

            We recognize, in any event, that the limited scope of

a regulation on speech, i.e., underinclusiveness, can serve to


      7
       Notably, the dissent agrees with our conclusion that the
Policy does not “burden substantially more speech than is
necessary to further the government’s legitimate interests.”
Post at 18.    It is difficult to reconcile how a regulation can
“burden [no] more speech than necessary” to further its goals
while simultaneously “regulat[ing] expression in such a manner
that a substantial portion of the burden on speech does not
serve to advance its goals.” Id.



                                      26
“‘undermine[]          the        likelihood     of      a    genuine     [governmental]

interest[.]’”          F.C.C. v. League of Women Voters of California,

468    U.S.     364,     396        (1984)     (second       alteration      in    original)

(citation omitted).                 The dissent, however, has identified no

such infirmity here.                The crux of its theory is simply that the

“secret”       nature        of     the    policy     renders       it   constitutionally

infirm.        This is, in essence, a challenge to the Policy on

vagueness grounds -– a challenge Appellant has not made.                                  We

will not, as the dissent urges, shoehorn a wholly undeveloped

and unargued vagueness claim into this case under the guise of

narrow tailoring. 8

                                               2.

              The final prong of the time, place, and manner test

asks       whether     the        Policy     “‘leave[s]      open    ample        alternative

channels for communication of the information.’”                          Ward, 491 U.S.


       8
       The fact that a few confused or disgruntled protestors
actually caused some amount of pedestrian congestion by
questioning the origin of the Policy does not, in any case,
render the City’s rationale “a challenge to the credulous.”
Republican Party of Minn. v. White, 536 U.S. 765, 780 (2002);
see, e.g., Nat’l Ass'n of Mfrs. v. Taylor, 582 F.3d 1, 17 (D.C.
Cir. 2009) (“‘Because the primary purpose of underinclusiveness
analysis is simply to ensure that the proffered state interest
actually underlies the law, a rule is struck for under
inclusiveness only if it cannot fairly be said to advance any
genuinely substantial governmental interest, because it provides
only ineffective or remote support for the asserted goals, or
limited incremental support.’” (emphasis in original) (quoting
Blount v. SEC, 61 F.3d 938, 946 (D.C. Cir. 1995))).



                                               27
at 791 (quoting Clark, 468 U.S. at 293).                   In order to satisfy

this   standard,      the    available     alternatives        need    not     “be    the

speaker’s first or best choice” or “provide[] the same audience

or impact for the speech.”            Gresham v. Peterson, 225 F.3d 899,

906 (7th Cir. 2000) (citations omitted).                  Rather, the relevant

inquiry is simply whether the challenged regulation “provides

avenues    for   ‘the   more     general       dissemination     of    a     message.’”

Green, 523 F.3d at 305 (quoting Frisby, 487 U.S. at 482-84).

            The Policy directs protestors to stand in designated

areas located mere feet from their intended audience, within

full view and earshot of both passersby and circus attendees,

and    imposes   no     restriction       on    the    channels       of     expression

employed therein.           We readily conclude this narrow degree of

geographical separation does not hinder the protestors’ ability

to disseminate their message.                  See, e.g., Cmty. for Creative

Non-Violence v. Turner, 893 F.2d 1387, 1393 (D.C. Cir. 1990)

(“In    considering         whether   a    regulation      leaves          open    ample

alternative channels of communication, the [Supreme] Court has

generally    upheld     regulations        which      merely    limit        expressive

activity    to   a   specific     part    of    the   regulated       area    or     to   a

limited time frame.”); cf. Hill v. Colorado, 530 U.S. 703, 729

(2000) (“Signs, pictures, and voice itself can cross an 8–foot

gap with ease.”).



                                          28
                 Although    Appellant    does    not    dispute     the    protestors’

ability to reach their intended audience from the designated

areas      via    “hold[ing]    sign[s],”        “chant[ing],”       or    engaging     in

“other      form[s]     of     communication,”          Appellant’s        Br.    37,   he

contends      the    Policy    fails     for    lack    of   adequate      alternatives

because it does not provide “ample” opportunities to distribute

leaflets. 9        Our inquiry, however, does not rise or fall on the

efficacy of a single medium of expression.                      The First Amendment

affords no special protection to a speaker’s “favored or most

cost-effective mode of communication,” Johnson v. City & County

of Philadelphia, 665 F.3d 486, 494 (3d Cir. 2011) (citation and

internal      quotation      marks   omitted),         and   leafleting      is   not   an

inalienable         right     exempted     from     all      forms    of     government

regulation.          See McCullen v. Coakley, 571 F.3d 167, 180 (1st

Cir. 2009) (“[H]andbilling is not specially protected.”); Horina

v. City of Granite City, 538 F.3d 624, 631 (7th Cir. 2008)

(“[T]he right to handbill is not absolute and federal courts

have       determined        that    governments          may    enact       reasonable

restrictions on handbilling that are also consistent with the




       9
       To the extent Appellant argues the Policy is tantamount to
a full-scale ban on leafleting, he mischaracterizes the record.
Indeed, his own experts demonstrate that the Policy renders
leafleting less effective, not foreclosed. See J.A. 283-84.



                                           29
First   Amendment.”      (internal    citation    omitted)).          Appellant’s

arguments to the contrary are thus unavailing.

            In short, given the limited nature of the prohibition

in this case, we have no doubt the designated area affords ample

opportunity for protestors to communicate effectively with their

intended audience, whether by leafleting, holding signs, giving

speeches, or engaging in other expressive activities.

                                       B.

            Therefore, because the Policy’s limitation on speech

is content neutral, narrowly tailored to achieve a substantial

government interest, and allows ample alternative channels of

communication,      it   is   a   permissible    time,       place,   and   manner

restriction    on     speech.        Accordingly,        the     district    court

correctly   granted      summary     judgment    as     to   Appellant’s     First

Amendment claims against the City and BCPD.

                                       IV.

            Having determined the Policy comports with the First

Amendment, we need only briefly address the remaining issues on

appeal.     Appellant      argues    the     district    court    erred     in   (a)

granting Officer Early summary judgment on Appellant’s First and

Fourth Amendment claims on the basis of qualified immunity; and

(b) granting Officer Early summary judgment on Appellant’s state

law claims.   Finding no error, we affirm.



                                       30
                                           A.

              We first decide whether the district court properly

granted qualified immunity to Officer Early on Appellant’s First

and    Fourth    Amendment       claims.   The     qualified      immunity       defense

“‘protects government officials from civil damages in a § 1983

action     insofar      as     their   conduct     does     not     violate      clearly

established       statutory      or    constitutional       rights     of       which     a

reasonable person would have known.’”                     Bland v. Roberts, 730

F.3d   368,     391    (4th    Cir.    2013)     (quoting   Edwards        v.    City    of

Goldsboro, 178 F.3d 231, 250 (4th Cir. 1999)).                         Consequently,

“[i]n determining whether a defendant is entitled to qualified

immunity,       [we]    must     decide    (1)    whether     the     defendant         has

violated a constitutional right of the plaintiff and (2) whether

that right was clearly established at the time of the alleged

misconduct.”          Id. (citing Walker v. Prince George’s Cnty., 575

F.3d 426, 429 (4th Cir. 2009)).                   Appellant’s First and Fourth

amendment claims fail on the first prong of this inquiry.

                                           1.

              We begin by considering whether Officer Early violated

Appellant’s First Amendment rights.                    On this front, Appellant

contends        that     Officer       Early      is    liable       for        viewpoint

discrimination in violation of the First Amendment because he

enforced the Policy only against Circus protesters.                        The record,

however, is devoid of any evidence from which a reasonable juror

                                           31
could find that Officer Early arrested Appellant with a content-

or viewpoint-based discriminatory purpose.                          See Pahls v. Thomas,

718 F.3d 1210, 1230 (10th Cir. 2013) (“The Supreme Court has

made clear that, for a discrimination claim rooted in the First

Amendment,     a     plaintiff       must    show      that    a     government         official

‘acted      with    discriminatory          purpose,’”         i.e.,        that     he      acted

“because     of,     not    merely     in    spite      of,     the    action’s           adverse

effects upon an identifiable group.” (quoting Ashcroft v. Iqbal,

556   U.S.    662,    676     (2009))).          Rather,       as    the     district        court

found, “[t]here is nothing to suggest that Officer Early . . .

purposely     targeted      [Appellant]          because       he    was     protesting        the

Circus.”      See Ross II, 899 F. Supp. 2d 415, 429 n.16 (D. Md.

2012).      Thus, the district court properly granted Officer Early

qualified immunity on this claim.

                                             2.

             Appellant’s       Fourth       Amendment         claim,       premised       on   his

purportedly         unlawful     arrests,         is     similarly           infirm.           The

circumstances of the arrests are straightforward: Officer Early

repeatedly     ordered        Appellant          to    move    the     location         of     his

leafleting         activity     in     conformance            with     the     Policy,         and

Appellant      repeatedly        refused.              Ultimately,           after        issuing

multiple warnings, Officer Early arrested Appellant –- twice --

for   the    misdemeanor       crime        of    “willfully         failing       to     obey   a

reasonable and lawful order that a law enforcement officer makes

                                             32
to prevent a disturbance to the public peace.”                           Md. Code Ann.,

Crim. Law § 10–201(c)(3).                 The district court, relying on these

undisputed      facts,   concluded          that    Officer    Early       had    probable

cause     to    effectuate         the    challenged       arrests       “sufficient       to

vitiate any claim of [42 U.S.C.] § 1983 liability.”                               Ross II,

899 F. Supp. 2d at 429.             We agree.

               A police officer may arrest an individual without a

warrant if he “has probable cause to believe that an individual

has     committed     even     a     very    minor       criminal       offence      in   his

presence[.]”         Atwater v. Lago Vista, 532 U.S. 318, 354 (2001).

Probable cause exists when the facts and circumstances known to

the officer are sufficient to warrant an objectively reasonable

person     in    believing         “‘that    the     suspect      has     committed,      is

committing, or is about to commit an offense.’”                               Pritchett v.

Alford, 973 F.2d 307, 314 (4th Cir. 1992) (quoting Michigan v.

DeFillippo, 443 U.S. 31, 37 (1979)).                      “‘Whether probable cause

exists in a particular situation . . . always turns on two

factors in combination: the suspect’s conduct as shown to the

officer, and the contours of the offense thought to be committed

by that conduct.’”           Rogers v. Pendleton, 249 F.3d 279, 290 (4th

Cir. 2001) (quoting Pritchett, 973 F.2d at 314).

               Turning   first       to    the    “contours”      of    the    offense     in

question,       we   observe       that     Md.   Code    Ann.,     Crim.      Law    §   10–

201(c)(3) applies to offenders who “willfully fail to obey a

                                             33
reasonable and lawful order of a law enforcement officer, made

to prevent a disturbance of the public peace.”                     Att’y Grievance

Comm’n of Maryland v. Mahone, 76 A.3d 1198, 1210 (Md. 2013).

Under    this    subsection,    the    “‘failure      to    obey    a   policeman’s

command to move on when not to do so may endanger the public

peace, amounts to disorderly conduct’” in violation of Maryland

law.    Id. (citation omitted).            This crime “is predicated on the

law enforcement officer issuing a reasonable and lawful order,”

Polk    v.   State,   835    A.2d   575,      580   n.3    (Md.   2003)   (internal

quotation marks omitted), and as such, the command “cannot be

purely arbitrary and . . . not calculated in any way to promote

the public order.”          Mahone, 76 A.3d at 1211 (internal quotation

marks and citation omitted).

               Prior to each of the disputed arrests, Officer Early

verbally ordered Appellant to move his leafleting activity to

the designated area.          This order was directed at enforcing the

Policy, which was, in turn, directed at maintaining the safety,

order, and accessibility of the streets and sidewalks.                     Inasmuch

as Appellant refused to heed these repeated requests, Officer

Early    had    probable    cause   to     effectuate      both    arrests.     See

Atwater, 532 U.S. at 354.             Officer Early thus did not violate




                                         34
Appellant’s       Fourth    Amendment        rights,     and     the     district      court

correctly found him entitled to qualified immunity. 10

                                            B.

             With      respect    to      Appellant’s      state       law    claims,     the

district court determined his claims of false arrest and false

imprisonment       could    not     be    sustained     because        each    requires     a

showing that Appellant was deprived of his liberty without legal

justification.           See Ross II, 899 F. Supp. 2d at 430 n.16.                        We

agree     with   the     district      court’s     legal    premise,         see   Okwa    v.

Harper, 757 A.2d 118, 190 (Md. 2000) (“For a successful cause of

action     based     on     false      arrest      or   false      imprisonment,          the

plaintiff must establish that ‘the defendant deprived him or her

of   his    or     her    liberty        without    consent      and     without       legal

justification.’”          (citation       omitted)),       and     its       finding    that

Appellant failed to make the requisite showing.                               We conclude,

therefore,       that     the   district     court      properly       granted     summary

judgment in favor of Officer Early.




     10
         Appellant  asserts   a  largely   identical  claim  for
unreasonable seizure under Article 26 of Maryland’s Declaration
of Rights. Inasmuch as Article 26 protects the same rights as
those protected under the Fourth Amendment, see Melgar ex rel.
Melgar v. Greene, 593 F.3d 348, 360 (4th Cir. 2010), this claim,
too, fails upon a finding of probable cause.



                                            35
                                  V.

          For   the   foregoing   reasons,   the   judgment    of   the

district court is

                                                              AFFIRMED.




                                  36
WYNN, Circuit Judge, dissenting:

     Appellant Aaron Ross was arrested in 2008 and again in 2009

after he refused to obey Officer Wayne Early’s orders to stop

leafleting in the middle of the sidewalk adjacent to Baltimore’s

First Mariner Arena, which was hosting the circus.   On both

occasions, Ross had sought to exercise his First Amendment right

to protest the circus’s treatment of animals by handing out

leaflets to passersby, and on both occasions, Ross was

conducting himself in a peaceful and unobtrusive manner.   The

sole basis for Early’s order was that Ross was violating what

the majority opinion refers to as Baltimore’s “Policy”

pertaining to where circus protestors could stand.

     But that “Policy” constituted nothing more than an e-mail—

copied, pasted, and resent with minor modifications year after

year—from Baltimore’s city attorney to about a dozen members of

the police department and city staff.   It is undisputed that the

staff attorney’s e-mail that formed the only basis of what the

majority characterizes as “Policy” was neither adopted by the

Baltimore City Council nor disseminated to the public in any

systematic manner.   And there is little dispute, if any, that

the only people who knew about the existence of the e-mail were

the unelected city employees who developed and sought to enforce

its restrictions.



                                37
     Simply put, the staff attorney’s e-mail does not constitute

Baltimore’s “Policy.”   Additionally, the secret nature of

Baltimore’s restrictions on First Amendment rights warrants the

application of heightened scrutiny because of the potential for

abuse and selective enforcement associated with the lack of

notice and democratic accountability.   But even if we were to

allow the parties to agree that our review should be under a

lower standard of scrutiny, Baltimore’s restrictions fail the

narrow-tailoring analysis.

     It is axiomatic that our most basic notions of due process

are jeopardized when speech restrictions are developed secretly

in the back offices of city hall rather than publicly in the

council chambers.   It seems plausible to me that today’s

decision will encourage local governments to avoid the time-

consuming and politically costly exercise of adopting speech-

restrictive ordinances in favor of developing speech-restrictive

“Policies” at the staff level.   Accordingly, I must respectfully

dissent from the differing view of my fine colleagues in the

majority. 1



     1
       The majority and the district court concluded that
Baltimore’s “Policy” is content neutral and leaves open ample
alternative channels of communication. Because I take issue
only with (1) the level of scrutiny applied to the restrictions,
and (2) the narrow-tailoring analysis that the district court
and the majority conducted, I do not discuss either content
(Continued)
                                 38
                                 I.

     Most of the salient facts in this case are covered in the

majority opinion and the district court’s two published

opinions,    Ross v. Early, 758 F. Supp. 2d 313 (D. Md. 2010)

(“Ross I”) and Ross v. Early, 899 F. Supp. 2d 415 (D. Md. 2012)

(“Ross II”).    A few critical points, however, warrant special

emphasis.

     First, Ross was arrested in 2008 and 2009 for failing to

obey Early’s orders, which were “aimed at enforcing the City’s

Protocol.”    Ross II, 899 F. Supp. 2d at 427.   The district court

explicitly stated that “[t]he record simply does not support”

that Ross was threatening the public safety and that “Ross was

in no way blocking or impeding the free flow of patrons

attempting to enter or exit the building.”    Id.   Moreover, when

Early was asked during his deposition whether he “ultimately

arrested Mr. Ross for violating a law and not for violating an

e-mail[,]” Early answered, “No, it was both.”    J.A. 324.   Thus,

Early’s decisions to order Ross to move and to place Ross under

arrest were clearly based on Ross’s failure to conform to the



neutrality or alternative channels of communication in this
dissent.



                                 39
restrictions in the e-mail and not on Ross’s interference with

pedestrian flow or public safety.

     Second, the district court found that the significant

government interests that the restrictions were designed to

serve were the preservation of “freedom of movement on public

streets and sidewalks[,]” Ross I, 758 F. Supp. 2d at 322, as

well as “pedestrian safety,” Ross II, 899 F. Supp. 2d at 425.

     Third, when Ross was arrested in 2008 and 2009, the

restrictions were in their fifth and sixth years of enforcement.

Nonetheless, the restrictions had not been formally adopted, and

there is no evidence that the City took measures to inform the

public about them.   Additionally, the district court noted in

both of its opinions that the police officers’ orders were

somewhat vague and left the protestors confused.   See Ross II,

899 F. Supp. 2d at 427–28 (“Further, at one point Ross is simply

told ‘red brick,’ a reference to the bricked outer portion of

the sidewalk, the Protocol’s designated area for

demonstrations.”); Ross I, 758 F. Supp. 2d at 325 (“On the video

showing [Ross’s] arrest, demonstrators are seen repeatedly

expressing confusion about the source of the restrictions and

the interaction with their First Amendment rights.   The police

could not dispel this confusion because they were unable to

direct demonstrators to a specific regulation or ordinance and

could only instruct them to call the Law Department.”).

                                40
     Finally, in Ross II, the district court granted summary

judgment to Early and the municipal defendants on all of Ross’s

claims, with the exception of Ross’s Section 1983 claims against

the City and the Baltimore City Police Department, which alleged

that the speech restrictions were unconstitutional.      Ross II,

899 F. Supp. 2d    at 421, 432–33.     The district court determined

that the resolution of these claims turned on a disputed factual

question, namely whether the restrictions were generally

applicable or “targeted toward animal welfare demonstrators

specifically[.]”    Id. at 422.   The district court held that if

the restrictions were generally applicable, they would be

constitutional by virtue of the more lenient standard of review

that applies to ordinances and statutes.      Id. at 421–22

(explaining that under intermediate scrutiny, “a time, place,

and manner restriction on speech is narrowly tailored ‘so long

as the . . . regulation promotes a substantial government

interest that would be achieved less effectively absent the

regulation.’” (quoting Ward v. Rock Against Racism, 491 U.S.

781, 799 (1989))).    The district court went on to explain that

if, on the other hand, the restrictions were targeted toward the

circus protestors, then they would be “more analogous to an

injunction than a statute of general application, and failing to

be sufficiently tailored under heightened scrutiny, would be



                                  41
struck down as unconstitutional.”       Id.   The parties then

stipulated that the restrictions were generally applicable.




                                  II.

     The First Amendment prohibits the government from

“abridging the freedom of speech . . . or the right of the

people peaceably to assemble[.]”       U.S. Const. amend. I; see also

Gitlow v. New York, 268 U.S. 652, 666 (1925) (incorporating the

freedom of speech against the states) and DeJonge v. Oregon, 299

U.S. 353, 364–65 (1937) (incorporating the freedom of assembly

against the states).    “Leafletting and commenting on matters of

public concern are classic forms of speech that lie at the heart

of the First Amendment, and speech in public areas is at its

most protected on public sidewalks, a prototypical example of a

traditional public forum.”   Schenck v. Pro-Choice Network of W.

N.Y., 519 U.S. 357, 377 (1997).

     But our constitutional speech rights are not unlimited

because the First Amendment “does not guarantee the right to

communicate one’s views at all times and places or in any manner

that may be desired.”   Heffron v. Int’l Soc’y for Krishna

Consciousness, Inc., 452 U.S. 640, 647 (1981).        Thus, “even in a

public forum the government may impose reasonable restrictions

on the time, place, or manner of protected speech, provided the

                                  42
restrictions ‘are justified without reference to the content of

the regulated speech, that they are narrowly tailored to serve a

significant governmental interest, and that they leave open

ample alternative channels for communication of the

information.’”    Ward v. Rock Against Racism, 491 U.S. 781, 791

(1989) (quoting Clark v. Community for Creative Non-Violence,

468 U.S. 288, 293 (1984)).

     I agree with the majority opinion that Baltimore’s “Policy”

is content neutral and leaves open ample alternative channels of

communication.    Content-neutral speech restrictions are subject

to one of two standards of scrutiny: heightened or intermediate.

See Madsen v. Women’s Health Center, Inc., 512 U.S. 753, 764–65

(1994). As discussed below, the main difference between the two

standards is the rigor of the narrow-tailoring analysis.    Before

reaching the narrow-tailoring analysis, however, a court must

first select the appropriate standard of scrutiny.

                                 A.

     Under the first step of the analysis—selecting the

appropriate standard of scrutiny—we are guided by two major

Supreme Court decisions: Ward, 491 U.S. at 781, and Madsen, 512

U.S. at 753. 2   When we review “a content-neutral, generally


     2
       The majority notes that Ross “accepts intermediate
scrutiny as the applicable standard of review and challenges
only the district court’s determination that, under that
(Continued)
                                 43
applicable statute, instead of an injunctive order, its

constitutionality [is] assessed under the standard set forth in

Ward[.]”   Madsen 512 U.S. at 764.   Injunctive orders, by

contrast, “require a somewhat more stringent application of

general First Amendment principles . . . .”    Id. at 765.   Thus,

in general, to determine whether the appropriate standard in a



standard, the Policy is facially constitutional as a reasonable
time, place, and manner restriction on speech.” Ante at 10.
But the district court’s conclusions of law pertaining to the
First Amendment claim at issue here are reviewable by this
Court, regardless of whether Ross “accepts” those conclusions or
not. See Kamen v. Kemper Fin. Servs., Inc., 500 U.S. 90, 99
(1991) (“When an issue or claim is properly before the court,
the court is not limited to the particular legal theories
advanced by the parties, but rather retains the independent
power to identify and apply the proper construction of governing
law.”).

     Additionally, although the majority states that “the
parties have stipulated to a set of facts warranting the
application of intermediate scrutiny,” ante at 18, the parties’
stipulations simply cannot convert the e-mails sent by an
unelected city lawyer into an ordinance. Because there is
neither an ordinance nor an injunction, this case does not fit
neatly into either the Ward or the Madsen analysis. It,
therefore, remains our duty to ensure that the appropriate level
of scrutiny is applied. See Marbury v. Madison, 5 U.S. 137, 177
(1803) (“It is emphatically the province and duty of the
judicial department to say what the law is.”). Moreover, even
if the parties attempted to stipulate to the standard of review,
it should go without saying that “[w]e are not bound to accept,
as controlling, stipulations as to questions of law.” Sanford’s
Estate v. Comm’r Internal Revenue, 308 U.S. 39, 51 (1939). See
also Swift & Co. v. Hocking Valley Ry. Co., 243 U.S. 281, 289–90
(1917) (“If the stipulation is to be treated as an agreement
concerning the legal effect of admitted facts, it is obviously
inoperative; since the court cannot be controlled by agreement
of counsel on a subsidiary question of law.”).



                                44
case is heightened or intermediate scrutiny, courts must

consider whether the restriction is an injunction or an

ordinance.    But as this case illustrates, not every speech

restriction fits neatly into one category or the other.        And

when that happens, courts must conduct a fact-intensive inquiry

to determine whether the restriction is more like an ordinance

or more like an injunction.

     Madsen’s interpretation of Ward provides a description of

the “obvious differences . . . between an injunction and a

generally applicable ordinance.”      Madsen, 512 U.S. at 764.

First, and perhaps most importantly, “[o]rdinances represent a

legislative choice regarding the promotion of particular

societal interests.”   Injunctions, “by contrast, are remedies

imposed for violations (or threatened violations) of a

legislative or judicial decree.”      Id.   Second, injunctions

“carry greater risks of censorship and discriminatory

application than do general ordinances.”       Id.   “‘[T]here is no

more effective practical guaranty against arbitrary and

unreasonable government than to require that the principles of

law which officials would impose upon a minority must be imposed

generally.”   Id. (quoting Ry. Express Agency, Inc. v. New York,

336 U.S. 106, 112–13 (1949)).   Third, injunctions “can be

tailored by a trial judge to afford more precise relief than a



                                 45
statute where a violation of the law has already occurred.”    Id.

at 765.

     If our analysis of the restriction reveals that it is more

like an ordinance, then we would apply the intermediate

standard.    But if our analysis reveals that the restriction is

more like an injunction, then we would undertake a “somewhat

more stringent application of general First Amendment

principles[.]”    Id.   To put it simply, although speech-

restrictive ordinances and injunctions all must be narrowly

tailored, the fit between the speech restriction and the

government’s goals must be closer with an injunction than with

an ordinance.    The next section contains a more detailed

description of the differences between Ward’s intermediate-

scrutiny standard and Madsen’s heightened-scrutiny standard.

                                  B.

     In Ward, a case involving sound-amplification guidelines

that applied to all users of a bandshell in Central Park, the

Court held that a “regulation of the time, place, or manner of

protected speech must be narrowly tailored to serve the

government’s legitimate, content-neutral interests but that it

need not be the least restrictive or least intrusive means of

doing so.”    Ward, 491 U.S. at 798.   The Court went on to explain

that the narrow-tailoring requirement is satisfied “‘so long as

the . . . regulation promotes a substantial government interest

                                  46
that would be achieved less effectively absent the regulation.”

Id. at 799 (quoting United States v. Albertini, 472 U.S. 675,

689 (1985)).   But the Supreme Court did not stop there.       It

continued: “To be sure, this standard does not mean that a time,

place, or manner regulation may burden substantially more speech

than is necessary to further the government’s legitimate

interests.   Government may not regulate expression in such a

manner that a substantial portion of the burden on speech does

not serve to advance its goals.”     Id. at 799.

     In Madsen, a case in which abortion protestors were

enjoined from standing within certain “buffer zones” on public

and private property, the Court explained that the “standard

time, place, and manner analysis is not sufficiently rigorous.”

Madsen, 512 U.S. at 765.   It held that the inquiry for an

injunction is whether it burdens “no more speech than necessary

to serve a significant government interest.”       Id.   In other

words, injunctions may not burden more speech than necessary to

serve a significant government interest, whereas ordinances may

not burden substantially more speech than necessary to serve a

significant government interest.     The difference between the

Ward and Madsen standards is that Ward tolerates a degree of

overinclusiveness whereas Madsen demands that a restriction

burden no more speech than required.



                                47
     Madsen did not, however, change the narrow-tailoring

analysis that courts must conduct for ordinances.   Even under

the less rigorous intermediate scrutiny, “[g]overnment may not

regulate expression in such a manner that a substantial portion

of the burden on speech does not serve to advance its goals.”

Ward, 491 U.S. at 799.   Put differently, an underinclusive

speech restriction also violates the First Amendment, and in

this respect, intermediate scrutiny and heightened scrutiny are

the same.   Thus, if a regulation burdens speech in such a way

that it fails to advance the government’s goals, the regulation

violates the First Amendment because it is not narrowly tailored

under either the Madsen standard for injunctions or the Ward

standard for ordinances.

     In sum, a properly conducted narrow-tailoring analysis

examines both whether the restriction is over- or

underinclusive.   The test for overinclusiveness is more

stringent for an injunction than it is for an ordinance, but the

test for underinclusiveness is identical for both types of

speech restrictions.   I turn now to an analysis of the facts of

the case to explain why I would apply heightened scrutiny and

why, even under intermediate scrutiny, Baltimore’s restrictions

would fail a properly conducted narrow-tailoring analysis.




                                48
                               III.

                                A.

     Baltimore’s restrictions were imposed neither via an

injunction nor via an ordinance.     However, it is clear to me

that the City’s unadopted and secret speech restrictions more

resemble an injunction than an ordinance.

     In deciding to apply the less-stringent intermediate

standard, both the district court and the majority found the

generally applicable nature of the restrictions to be

dispositive.   This was error because general applicability is

only one characteristic of ordinances.    And nothing suggests

that it is somehow a dispositive one.    As the Supreme Court

noted in Madsen, and as the majority opinion recognizes here,

ordinances “represent a legislative choice” and carry fewer

“risks of censorship and discriminatory application” than do

injunctions.   Madsen, 512 U.S. at 764; ante at 12-13.

     By stark contrast, Baltimore’s restrictions involved

absolutely no legislative choice regarding the promotion of

societal interests.   Instead, they were simply made up by an

unelected city lawyer.   That unelected city employee wrote the

restrictions without notice to the public and without the

opportunity for public input that is generally required for

ordinances passed pursuant to Maryland state law and pursuant to

the Charter for the City of Baltimore.    See Md. Code Ann., Local

                                49
Gov’t § 9-105 (precluding Maryland counties from adopting acts,

ordinances, or resolutions until ten days after a public hearing

and requiring the publication of advance notice of the hearing

and a summary of the proposed enactment in a newspaper of

general circulation once each week for two successive weeks);

Charter of Baltimore City art. III, § 14 (requiring legislative

acts to “be by ordinance or resolution” and precluding

ordinances from taking effect until after three separate

readings).   The fact that the public never knew—or even could

have known—about the existence of the restrictions poses risks

of censorship and discriminatory application that are even

greater than those risks with injunctions.    After all, when a

court issues an injunction, it is clear who is bound and what

conduct is proscribed.   Moreover, the enjoined party’s ability

to appeal provides an avenue of relief that is not available

with a secret regulation.

     The majority cites several cases in which other circuits

have applied intermediate scrutiny to generally applicable, but

unadopted, restrictions on speech.   Obviously, this Court is not

bound by the decisions of other circuits.    But to the extent

that the cited cases are offered to guide our analysis, they are

easily distinguishable from the facts here because they involve




                                50
a legislative delegation of policymaking authority, 3 a one-of-a-

kind security situation, 4 or obvious actual notice of the speech

restriction. 5

     Here, by contrast, Ross had no idea of the existence of the

restrictions until he deposed Early while taking discovery in

this lawsuit—a full six months after his second arrest, and a

year-and-a-half after his first arrest.   Indeed, no evidence

suggests that anyone beyond the drafter and a dozen or so

recipients of the e-mail containing the restrictions—all of whom

were people responsible for enforcing the restrictions—had any

knowledge of their existence.   There is also no evidence that
     3
       Saieg v. City of Dearborn, 641 F.3d 727, 730 (6th Cir.
2011) (involving a no-leafleting policy at the Arab
International Festival that was developed by the Dearborn police
department pursuant to a resolution passed by the City Council
that subjected the Festival to “the rules and regulations of the
Police Department”).
     4
       Marcavage v. City of N.Y., 689 F.3d 98, 105 (2d Cir. 2012)
(involving the City of New York’s demonstration policy that
pertained to the Republican National Convention at Madison
Square Garden, which presented “extraordinary” security
challenges in the wake of the 2001 terrorist attacks). The
demonstrators in Marcavage also had actual notice of the
restrictions.
     5
       Faustin v. City and County of Denver, Colo., 423 F.3d 1192
(10th Cir. 2005) (involving an unwritten total ban on signs and
banners on highway overpasses); Int’l Caucus of Labor Comms. v.
City of Montgomery, 111 F.3d 1548 (11th Cir. 1997) (involving
Montgomery’s ban on the placement of information tables on city
sidewalks and landscaping strips); Potts v. City of Lafayette,
Ind., 121 F.3d 1106 (7th Cir. 1997) (involving the posted
prohibition against entering a KKK rally with any item that
could be used as a weapon).



                                51
the restrictions were enforced only in emergency or otherwise

unique security situations.   Moreover, even if it could be

argued that there was no time to officially adopt the

restrictions initially, the City certainly had time to adopt and

publicize the restrictions at some point during the five years

between their creation and Ross’s first arrest.

     Today’s ruling has troubling implications.   After today,

generally applicable, albeit secret, speech restrictions are

afforded the same level of scrutiny in the Fourth Circuit as

duly adopted ordinances.   The potential for abuse is great.

     Local governments will be able to develop and enforce

speech-restrictive “Policies” without having to provide even a

whisper of advance notice regarding the existence or content of

the restrictions.   In the event that the public becomes aware of

the secret speech restrictions, there will be no electoral

accountability for the unelected employees who developed the

restrictions.   And, perhaps most troubling, judicial relief will

be more difficult to obtain for the person whose speech is

restricted via enforcement of a secret “Policy” than it would be

for a person whose speech is restricted via the enforcement of

an injunction entered against him.   The irony, of course, is

that the person restricted by the injunction knows exactly what

speech or conduct is proscribed, whereas the person restricted



                                52
by the secret “Policy” does not—and cannot—know the same until

it is too late.

     For the foregoing reasons, I would apply the more rigorous

narrow-tailoring analysis described in Madsen to Baltimore’s

unadopted, speech restrictions in this case.     I turn now to an

explanation of why, even under intermediate scrutiny, I would

hold that Baltimore’s restrictions are not narrowly tailored

and, thus, fail.

                                B.

     Though I believe that heightened scrutiny is the correct

standard to apply in this case, even under the lower

intermediate scrutiny standard applied by the majority,

Baltimore’s restrictions fail the narrow-tailoring analysis.     As

I described above, a properly conducted analysis of a statute or

ordinance under intermediate scrutiny requires courts to

analyze, at a minimum, both (1) whether the restriction burdens

substantially more speech than necessary; and (2) whether the

restriction operates “in such a manner that a substantial

portion of the burden on speech does not serve to advance [the

government’s] goals.”   Ward, 491 U.S. at 799.    If the

restriction is overinclusive, it fails the first part of the

narrow-tailoring analysis.   If the restriction is

underinclusive, it fails the second part of the narrow-tailoring



                                53
analysis. 6   See City of Ladue v. Gilleo, 512 U.S. 43, 51 (1994)

(discussing underinclusiveness in the context of content

neutrality and noting that “[w]hile surprising at first glance,

the notion that a regulation of speech may be impermissibly

underinclusive is firmly grounded in basic First Amendment

principles.” (emphasis in original)).

     Here, Baltimore’s goals are simple and legitimate; they are

to ensure “freedom of movement on public streets and

sidewalks[,]” Ross I, 758 F. Supp. 2d at 322, and to ensure

“pedestrian safety[,]” Ross II, 899 F. Supp. 2d at 425.    The

record contains ample evidence regarding the congestion on the

sidewalks as circus-goers queue up to enter First Mariner Arena.

Additionally, the restrictions do not ban leafleting altogether.

Rather, they require leafleters to stand in specified locations,

all of which are on the same block as the Arena.    Therefore, I

take no issue with the majority’s and district court’s

conclusion that under Ward, the restrictions do not burden

substantially more speech than necessary and are not

overinclusive.

     However, it seems plain to me that the restrictions are

underinclusive because they “regulate expression in such a


     6
       The majority and the district court simply fail to
undertake this second part of the narrow-tailoring analysis.



                                 54
manner that a substantial portion of the burden on speech does

not serve to advance [the government’s] goals.”    Ward, 491 U.S.

at 799.   It bears repeating both the burden imposed by the

restrictions as well as Baltimore’s goals: the burden on speech

is the prohibition against leafleting on the sidewalks adjacent

to First Mariner Arena, and the goals are to maintain pedestrian

flow and safety.    The apparent mismatch between the burden on

speech and Baltimore’s goals is caused by the secret nature of

the restrictions.

     The record contains still images and videos of Ross’s 2008

and 2009 arrests.    It is evident that, as the district court

found, Ross posed no threat to public safety and did not impede

pedestrians while distributing leaflets.    Ross II 899 F. Supp.

2d at 427.    It is equally evident that the police caused

pedestrian congestion while they attempted to explain the

restrictions to the (understandably) confused protestors.      The

protestors’ reluctance to stop engaging in peacefully conducted

protected speech is understandable because they had neither

actual nor constructive knowledge of the restrictions on their

First Amendment rights.    Indeed, an arrest video shows one

protestor calling her lawyer to ask whether the First Amendment

protected her right to distribute leaflets on the public

sidewalk.    Unfortunately for that protestor, not even the

world’s best First Amendment lawyer could have given a client

                                 55
proper advice in this situation because the only people who knew

about Baltimore’s First Amendment restrictions were those few

recipients of the city attorney’s e-mail.

     As the majority correctly notes, it is the City’s burden to

demonstrate that the speech restrictions meet the applicable

level of scrutiny.   See Bd. of Trustees of State Univ. of N.Y.

v. Fox, 492 U.S. 469, 480 (1989).     The City has not met that

burden here because the secret restrictions did not, in fact,

advance the legitimate goals of maintaining pedestrian flow and

safety.   Accordingly, I would hold that Baltimore’s restrictions

fail even Ward’s narrow-tailoring analysis and are, therefore,

unconstitutional.




                                IV.

     For the foregoing reasons, I would apply the heightened

standard described in Madsen and conclude that Baltimore’s

speech restrictions are unconstitutional because they burden

more speech than necessary to achieve the City’s goals.     But

even under the less rigorous standard described in Ward, I would

conclude that Baltimore’s restrictions are unconstitutional

because they burden speech in a manner that does not advance the

City’s goals.   Accordingly, I respectfully dissent.



                                56